MEMORANDUM TO:Division of Corporation Finance Securities and Exchange Commission FROM:Cleco Corporation Cleco Power LLC DATE:July 20, 2011 RE: Cleco Corporation Cleco Power LLC Form 10-K for the Fiscal Year Ended December 31, 2010 Filed February 24, 2011 File Nos. 1-15759 & 1-05663 Set forth below, please find the response of Cleco Corporation (“Cleco”) and Cleco Power LLC (“Cleco Power,” and together with Cleco, the “Registrants”) to comments received from the staff of the Division of Corporation Finance (the “Staff”) of the Securities and Exchange Commission (the “Commission”) by letter dated July 7, 2011, with respect to the Registrants’ Form 10-K for the fiscal year ended December 31, 2010 (the “Form 10-K”).For your convenience, the Registrants’ response is prefaced by the text of the Staff’s corresponding comment in italicized text. The Registrants acknowledge that they are responsible for the adequacy and accuracy of the disclosure in the Form 10-K.The Registrants further acknowledge that the Staff’s comments or changes to disclosure in response to the Staff’s comments do not foreclose the Commission from taking any action with respect to the Form 10-K.The Registrants also acknowledge that they may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Form 10-K for the Fiscal Year Ended December 31, 2010 Notes to the Financial Statements, page 77 Note 2 – Summary of Significant Accounting Policies, page 77 Principles of Consolidation, page 77 COMMENT: 1. Refer to your disclosure on page 78 where you disclose that the pre-tax results of operations of your equity method investments are reported as equity income or loss from investees.Please explain to us the circumstances that justify your basis for recording the equity income from your investees on a pre-tax basis in light of the guidance in Rule 5- 03(b) of Regulation S-X.Additionally, please tell us how the Louisiana Public Service July 20, 2011
